Name: Commission Regulation (EEC) No 1389/83 of 31 May 1983 amending Regulation (EEC) No 1759/82 with regard to the final date for distribution of the aid to small-scale milk producers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 6 . 83 Official Journal of the European Communities No L 141 /47 COMMISSION REGULATION (EEC) No 1389/83 of 31 May 1983 amending Regulation (EEC) No 1759/82 with regard to the final date for distribution of the aid to small-scale milk producers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 1209/83 (2), and in particular the third para ­ graph of Article 2a thereof, Whereas, under the second indent of Article 1 (3) of Commission Regulation (EEC) No 1759/82 (3), as amended by Regulation (EEC) No 715/83 (4), the distribution of the amounts among small-scale milk producers must be carried out before 1 June 1983 ; whereas, because of delays in the adoption of the national provisions on distribution of this aid a number of Member States are finding difficulty in complying with the final date laid down for distribu ­ tion of the aid ; whereas this date should accordingly be postponed, HAS ADOPTED THIS REGULATION : Article 1 In the second indent of Article 1 (3) of Regulation (EEC) No 1759/82, '1 June 1983' is hereby replaced by '1 August 1983 '. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 May 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 131 , 26 . 5 . 1977, p. 6 . (2) OJ No L 132, 21 . 5 . 1983, p. 6 . (') OJ No L 193 , 3 . 7 . 1982, p. 19 . (4) OJ No L 83 , 30 . 3 . 1983, p. 28 .